            Case 8:19-cv-03461-TDC Document 7 Filed 01/27/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Southern Division)

                                              )
DESEREE      HERRING,                         )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )
                                              )              Case No. 8:19-CV-03461-TDC
UPWORK, INC.,                                 )
                                              )
       And                                    )
                                              )
SUSAN PARRETT,                                )
                                              )
                       Defendants.            )
                                              )

                                             ORDER

       Upon consideration ofthe Parties Joint Motion to Stay, it is on thi~ay    of~,

2020, hereby:

       ORDERED, that the Motion is GRANTED; and

       ORDERED, that the above-captioned matter shall be stayed for ninety (90) days

commencing on the date this Order is entered; and it is further

       ORDERED, that ifnew counsel for Plaintiff has not entered their appearance by the

conclusion of the ninety (90) day stay period, the Plaintiff shall have to SHOW CAUSE why the

stay should not immediately be lifted for further proceedings in this case.




U.S. District Court Judge
Theodore D. Chuang
